SPAETH, Judge,
dissenting:
The majority first says that the $8,000 was not a fine, and then says that it “can indeed be sustained as a valid and appropriate fine.” Majority Opinion at 543.
It would seem beyond dispute that when a defendant is sentenced, he should at the very least know whether he has or has not been fined, and if he has been fined, what the amount of the fine is. As the majority’s own statement of the case shows, here appellant knew he had been fined, but not how much.
In addition, the procedure followed by the sentencing judge was improper. An offender’s eligibility for parole should depend upon his conduct while in prison, and upon a judgment of the likelihood that if released, he will not commit another offense. If the judge thought an appropriate fine was $10,000 (and perhaps it was), he should have said so. To say that the fine was $2,000, but then to add that no parole would be granted unless appellant paid an additional $8,000, represented a confusion of the sentencing process with the parole process.
The judgments of sentence should be vacated, and the cases remanded for resentencing.